MEMORANDUM **
Michael Darren Isham (“Isham”) seeks habeas relief, claiming insufficient evidence to support his conviction and ineffective assistance of counsel. We affirm the district court’s denial of relief.
The government presented sufficient evidence from which a rational juror could find Isham guilty of attempted murder. In Nevada, firing a gun at another person is ordinarily sufficient evidence of attempted murder. See Riebel v. State, 106 Nev. 258, 260, 790 P.2d 1004 (1990). The three police officers who pursued Isham testified that the man seated in the passenger side of a Mercury Cougar, later identified as Isham, fired four to six shots at Sergeant Allamshaw. Both of the codefendants confirmed that Isham leaned out the car window and fired at least one shot. Further, two of the police officers testified that after shooting at Allamshaw, Isham fired one or two shots in their direction.
Isham’s ineffective assistance of counsel claim, based on his counsel’s failure to object to a reasonable doubt jury instruction, also fails. This court has twice held the Nevada jury instruction defining reasonable doubt to be constitutional. See Ramirez v. Hatcher, 136 F.3d 1209, 1211-l5 (9th Cir.1998). Because any objection would have been meritless, Isham cannot demonstrate prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.